UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6532



WILLIE J. OWENS,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, Commissioner; RICKIE HARRISON,
Warden; CORRECTIONAL OFFICER TRUESDALE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. C. Weston Houck, Chief District
Judge. (CA-98-2338-5-12AK)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Owens, Appellant Pro Se.    Terry B. Millar, Rock Hill,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Owens appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Owens v. Moore, No. CA-98-2338-5-12AK (D.S.C. Mar. 30, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2